Exhibit 10.13

 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE (“Amendment”) effective as of October 1, 2006 by
and between Aerospace/Defense, Inc., a South Carolina corporation (hereinafter
call the “Landlord”) and Force Protection Industries, Inc. and Force Protection,
Inc., Nevada corporations (collectively, the “Tenant”).

 

RECITALS

 

1.                                      By industrial Lease effective as of
January 15, 2006, as amended by instrument dated as of May 1, 2006, entitled
“First Amendment to Lease” (“First Amendment”) and further amended by instrument
dated as of July 1, 2006, entitled “Second Amendment to Lease” (“Second
Amendment”), the Landlord leased unto Tenant certain premises within Building
No. 1 situated in an industrial project (the “Project”) located in Ladson
(Charleston County), South Carolina. The Industrial Lease as amended by the
First and Second Amendments shall hereinafter be referenced collectively as the
“Lease.” By the execution of this third Amendment, the parties intend to amend
the Lease according to the terms of Subsection 27K of the Lease. Each
capitalized term used and not otherwise defined or modified herein shall have
the meaning ascribed thereto in the Lease.

 

2.                                      At the request of the Tenant, the
Landlord has agreed to modify the term “Premises” under the terms, conditions
and reservations hereunder as follows:

 

A.                                   Adding a total of 70,507 square feet to
Paragraph 1A, Clause (i) of the Lease which square footage is comprised of and
added to the definition of “Leased Area” as of the dates listed below:

 

1.                                      1,040 square feet comprised of an area
measuring approximately 13 feet by 80 feet located in the mezzanine above D-Bay
in Building No. 1 as shown on Exhibit A to this Amendment (being the remaining
portion of D-Bay mezzanine not heretofore leased to the Tenant) — to become a
portion of the Leased Area as of November 1, 2006;

 

2.                                      38,419 square feet comprised of two
areas of C-Bay in Building No. 1, one area measuring approximately 114 feet by
241 feet and delineated as “Area (C)” on Exhibit B to this Amendment and the
other area measuring approximately 55 feet by 199 feet and delineated as “Area
(D)” on Exhibit B (being the remaining portion of C-Bay not heretofore leased to
the Tenant) — to become a portion of the Leased Area as of November 1, 2006;

 

3.                                      (a)                                 
3,540 square feet of floor area measuring approximately 59 feet by 60 feet of
A-Bay of Building No. I together with the existing 4 truck docks and doors
(representing the eastern portion of A-Bay situated to the east of and adjacent
to that portion of A-Bay currently leased to Z-Man Fishing Products, Inc. and to
the north of a portion of B-Bay

 

1

--------------------------------------------------------------------------------


 

currently leased to the Tenant) and delineated as “Area A” on Exhibit C to this
Amendment — to become a portion of the Leased Area as of November 1, 2006;

 

3.                                      (b)                                
10,620 square feet of floor area measuring approximately 180 feet by 59 feet of
A Bay of Building No. 1 (representing the western portion of the industrial area
of A Bay situated to the west of and adjacent to that portion of A Bay
referenced in subsection 3(a) above) and delineated as “Area B” on Exhibit C to
This Amendment — to become a portion of the Leased Premises as of December 1,
2006;

 

3.                                      (c)                                 
2,880 square feet of floor area measuring approximately 12 feet by 240 feet of B
Bay of Building I and delineated as “Area C” on Exhibit C to this Amendment — to
become a portion of the Leased Premises as of December 1, 2006; and

 

3.                                      (d)                                
5,952 square feet of floor area measuring approximately 16 feet by 372 feet of B
Bay of Building No. 1 and delineated as “Area D” on Exhibit C to this Amendment
(note — the Leased Area under this subparagraph (d) does not include a 7-foot
wide strip of floor area adjacent to and running along the northern edge of the
Machine Pit as shown on Exhibit C) — to become a portion of the Leased Area as
of December 1, 2006.

 

4.                                      4,936 square feet comprising office
areas shown as the cross-hatched area on Exhibit D to this Amendment (being the
remaining office area on the northern side of Building No. 1 not heretofore
leased to the Tenant) — to become a portion of the Leased Area as of January 1,
2007; and

 

5                                         3,120 square feet (measuring
approximately 13 feet by 240 feet) and comprising the floor area of the
mezzanine situated between B-Bay and C-Bay of Building No. 1 as shown on Exhibit
E to this Amendment — to become a portion of the Leased Area as of January 1,
2007.

 

For clarification, once all the additional square footage referenced in
subsections 2A1 through 2A5 above have become added to and a part of the Leased
Area as hereinabove provided, the total square footage of Leased Area shall
total 169,767 square feet (26,180 square feet referenced in Clause (i) of
Paragraph 1A of the original Lease, plus 35,529 square feet referenced in the
First Amendment and 37,551 square feet referenced in the Second Amendment and
70,507 square feet referenced above).

 

2

--------------------------------------------------------------------------------


 

B.                                     Modifying Clause (ii) of Paragraph 1A to
read as follows: . . (ii) the fixtures located therein, including the Paint
Spray Booth shown, and marked on Exhibit A as “Paint,” the Sandblast Booth shown
and marked on Exhibit A as “Blast,” 100 HP compressor and 75 HP compress (the
“Compressors”) and other machinery associated with the Paint Booth, Sandblast
Booth and Compressors as listed on Exhibit A-1, but excluding any overhead
cranes located above Bay B, but including the use of (x) the radio controlled
overhead/bridge crane located above the floor area of Bay D (the “D-Crane”), (y)
the radio controlled overhead/bridge crane located above the floor area of Bay C
(the “C-Crane”), and (z) (as of December 1, 2006) the three overhead/bridge
cranes located above the floor area of Bay A (the “A-Cranes”).

 

C.                                     Modifying Paragraph 1A by adding a new
Clause “(iv)” to read as follows:

 

…, the “Common Areas” (hereinafter defined), and (iv) two outdoor areas for the
testing of vehicles (collectively, the “Outdoor Testing Areas”) described as (y)
approximately 500 feet of the entrance road (connecting Highway 78 and Stoney
Road and located to the east of the common parking areas) (the “Entrance Road”)
running from a point adjacent the southeastern corner of the Building No. 3
common parking area and running in a southerly direction for 500 feet to a point
north of the location of the Entrance Road across which railroad tracks have
been installed — shown as the redline on Exhibit F to this Amendment and marked
“Vehicle Brake Test Track” thereon (the “Brake Test Area”) and (z) an
approximately 25 foot wide area running westerly from the Entrance Road and
continuing around the former pond area (on which pond area the Landlord is
growing pine trees) — shown as the green line on Exhibit F to this Amendment and
marked “FPII Vehicle Obstacle Course” thereon (the “Obstacle Course Area”).

 

The use by the Tenant of the Outdoor Testing Areas shall be subject to all of
the terms, conditions and provisions of the Lease and this Amendment, especially
including, without limiting the forgoing, those provisions contained in
Paragraph 12 of this Amendment.

 

The D-Crane, C-Crane, A-Cranes and jib cranes located in Building No. 1 (the
“Jib Cranes”) shall be included within the definition of “Equipment” as that
term is defined in Paragraph 1A of the Lease. There are approximately 25 Jib
Cranes (of one and two tons each) located throughout Building No. 1. Tenant
agrees not to remove any of the Jib Cranes from Building No. 1 without the prior
written consent of the Landlord.

 

3.                                      In consideration for amending the Lease
as referenced in Recitals 1 and 2 above, the Tenant agrees to amend Paragraph 3A
(a) by increasing the Base Rent for the Leased Area as hereinafter provided.

 

3

--------------------------------------------------------------------------------


 

4.                                      The Landlord and Tenant now wish to
enter into this Amendment to amend the Lease according to the terms, provisions
and conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual promises given one to the other,
the parties do hereby covenant and agree to amend and modify the Lease as
follows:

 

1.                                      All the recitals set forth above in the
“Recitals” clauses are hereby made an integral part of this Agreement.

 

2.                                      Paragraph 1 (The Premises), Section A,
Clause (i) of the Lease is modified by adding to the definition of Leased Area
70,507 square feet according to Recital 2A above for a total square footage of
Leased Area in Building No. 1 of 169,767 square feet.

 

3.                                      Paragraph 1 (The Premises), Section A,
Clause (ii) of the Lease is modified according to Recital 2B above.

 

4.                                      Paragraph 1 (The Premises), Section A of
the Lease is modified according to Recital 2C above.

 

5.                                      Paragraph 4D and Paragraph 5A are hereby
amended by amending the square footage of the Leased Area and the pro rata
percentage share based on the square footage of the Leased Area.

 

6.                                      Paragraph 5B(vi) of the Lease is
modified by deleting the Hallways (shown on Exhibit D to the Second Amendment)
adjacent to the offices and restrooms (leased under the Second Amendment) from
the meaning of Common Areas. For clarification, these areas were added to the
meaning of “Common Areas” pursuant to Paragraph 4 of the Second Amendment, but
with the execution of this third Amendment, the Tenant is now leasing the entire
office area of Building No. 1, such Hallways and Restrooms should not be
included within the meaning of Common Areas.

 

7.                                      Paragraph 5B is modified by adding the
following subparagraphs after the existing subparagraph (viii):

 

(ix)                              It is understood that the road-testing of
armor-plated vehicles and other similar heavy vehicles within the Project is
prohibited with the sole exception that such vehicles may be road-tested within
the Outdoor Testing Areas defined in Recital 2C above. The meaning of
“road-testing” in the previous sentence includes exceeding the speed limit,
making sudden sharp turns and sudden stops, and accelerating at high speeds.

 

(x)                                 It is acknowledged that the Landlord is
repaving the parking lot in front (north) of the office area of Building No. 1
(the “Front Parking Lot”). It is understood that the Front Parking Lot is
designed and constructed for the parking of automobiles and light-duty truck
traffic (such as, for example, US Postal Service, Federal Express, and other
light-duty delivery trucks). No heavy vehicles (such as, for example, tractor
trailer trucks and armor-plated vehicles) will be allowed on or within the Front
Parking Lot.

 

4

--------------------------------------------------------------------------------


 

Any damage to the Front Parking Lot caused by the Tenant or any of its
employees, contractors or invitees in violation of this paragraph will be for
the account of the Tenant.

 

8.                                      Notwithstanding any term or provision
contained in this Amendment and the Lease, the Landlord reserves to itself and
other occupants and tenants of Building No. 1 and their respective employees and
invitees the non-exclusive access and rights of ingress and egress across, and
use of, certain portions of the Premises as follows:

 

A.                                   Pedestrian and vehicular access across the
area that measures approximately 15 feet on each side of and including the
railroad tracks running near and parallel along the western boundary of C-Bay.
For clarification, this access area (which is marked “RR Track” on Exhibit B) is
retained by the Landlord in order to drive vehicles (such as, for example,
switch engine, railroad engine, mobile crane and other vehicles) across C-Bay to
and from Bay B and from time-to-time transport materials across this access
area;

 

B.                                     The four (4) truck docks and truck doors
at the east end of A-Bay (referenced in Recital 2A(3) above) for loading and
unloading purposes and pedestrian and forklift (and similar vehicles) access
across A-Bay leading to and from the four (4) truck docks to other areas of
Building No. 1 not now leased to the Tenant (for example, the west end of
B-Bay).

 

The area reserved for access and use under this Paragraph 8 of this Amendment
shall not be blocked by either party during the term of this Lease. The parties
agree to cooperate with each other so that neither party unreasonably interferes
with the business, operations, employees and invitees of the other party while
ingress and egress rights are being utilized by the Landlord and other occupants
and tenants of Building No. 1 as contemplated under this Paragraph 8.

 

9.                                      For avoidance of doubt, the parties
acknowledge and reaffirm Paragraph 1B of the Lease (as well as the other terms
and provisions thereof not inconsistent with the terms and provisions of this
Amendment) under which the Landlord makes no representations or warranty as to
the condition of the Premises and the Tenant represents to the Landlord that
Tenant has examined the physical conditions of (a) the 70,507 square feet to be
added to the Leased Area according to Paragraph 2 of this Amendment and (b) the
Brake Test Area and the Obstacle Course Area (both of which comprise the Outdoor
Testing Areas) and has found them satisfactory for all purposes hereof and the
Tenant accepts the Leased Area in their present condition, “As-Is.” It is
contemplated that the Tenant will renovate the office area referenced in
Paragraph 2A(4) of the Recitals including installing new carpeting and HVAC
systems.

 

10.                                Paragraph 3A (a) is amended so that the
entire subsection (a) shall read as follows:

 

(a)                                  For the Leased Area –

 

5

--------------------------------------------------------------------------------


 

(i)                                  Beginning on the Commencement Date through
March 31, 2006 –no Base Rent shall be due.

 

(ii)                               From April 1, 2006 through June 30, 2006, the
monthly Base Rent shall be $8,181.25 per month.

 

(iii)                            From July 1, 2006 through October 31, 2006, the
monthly Base Rent shall be $31,018.75.

 

(iv)                           From November 1, 2006 through November 30, 2006
(one (1) month), the monthly Base Rent shall be $42,843.48.

 

(v)                                From December 1, 2006 through December 31,
2006 (one (1) month), the monthly Base Rent shall be $48,192.78.

 

(vi)                             From January 1, 2007 through the remainder of
the first Lease Year, the monthly Base Rent shall be $50,408.18. The net effect
is that overall rent goes down from $3.75 to $3.56 a square foot.

 

11.                                Paragraph 9B of the Lease (Care and
Maintenance of the Leased Area) is amended by adding the following to the
existing paragraphs:

 

It is acknowledged that the Tenant has cut and installed utility trenches in the
concrete flooring of D-Bay and may desire to cut and install utility trenches in
C-Bay. Prior to cutting and installing any additional utility trenches within
the Leased Area, the Tenant shall be required to obtain prior written approval
and consent from the Landlord. Prior to the expiration or termination of this
Lease, the Tenant, at its sole cost and expense, will fill all utility trenches
cut and installed by or on behalf of the Tenant (with rebar and with the same or
better grade of concrete existing at the commencement of this Lease) and place
the concrete flooring in the same condition as it was at the commencement of the
Lease; provided, however, prior to filling such utility trenches, the Tenant
shall notify the Landlord in writing (the “Tenant’s Notice”) and the Landlord
shall have the right to designate in writing those portions of the utility
trenches that the Landlord desires to remain unfilled. For clarification, if,
after the Tenant’s Notice is delivered to the Landlord, the Landlord does not
specify in writing to the Tenant within ten (10) days of receipt by the Landlord
of the Tenant’s Notice which trenches the Landlord desires to remain unfilled,
the Tenant shall fill all such utility trenches as required above.

 

12.                                Paragraph 9 (Maintenance and Repair) is
amended by adding the following subparagraph D:

 

D.                                    Use, Care and Maintenance of the Outdoor
Testing Areas.

 

(a)                                  General Provisions

 

(i)                                     The Tenant agrees to accept the Outdoor
Testing Areas in their current “As-Is,” “Where-Is” condition and the Landlord
does not make any claims, warranties or promises whatsoever about the condition
or compliance with law of the Outdoor Testing Areas. The Landlord shall not be
required to take any action or make

 

6

--------------------------------------------------------------------------------


 

any improvements whatsoever with respect to the Outdoor Testing Areas.
Throughout the period that the Outdoor Testing Areas are included in the term
Premises, the Tenant shall keep the Outdoor Testing Areas in neat, clean,
orderly and environmentally clean condition, free of debris and trash.

 

(ii)                                  The Tenant shall use the Outdoor Testing
Areas for the sole purpose of daylight testing of vehicles that are manufactured
within the Project and for no other purpose. Testing of its Vehicles shall occur
only during daylight hours. For avoidance of doubt, the Tenant shall not allow
(a) any vehicles not manufactured within the Project to be driven or tested on
the Outdoor Testing Areas, and (b) any repairs or maintenance of any vehicles
within the Outdoor Testing Areas. Tenant agrees to take extra precaution to
ensure that no spillage occurs of any substance (including, but not limited to,
oil, grease, gasoline and similar substances (collectively “Petroleum
Products”)) within the Outdoor Testing Areas or any where else within the
Project. It shall be the responsibility of the Tenant to ensure that no spillage
of Petroleum Products occurs as a result of the Tenant’s use of the Outdoor
Testing Areas. (In the event of a spill, Tenant shall immediately notify the
Landlord, and the Tenant at its sole cost and expense shall promptly and
diligently (until complete) and in compliance with all applicable laws, clean
and remediate any area of the Project contaminated by such spillage. For further
clarification, nothing contained herein shall limit the provisions of Paragraph
C of Section 21 (Environmental Provisions) of this Lease.

 

(b)                                 Brake Test Area. It shall be the sole
responsibility of the Tenant to clearly delineate the boundaries of the Brake
Test Area and in this regards, the Tenant shall (i) ensure that its vehicles are
tested only within the Brake Test Area and not tested within any other area of
the Project (with the sole exception of the Obstacle Course Area), (ii) prior to
utilizing the Brake Test Area for testing of its vehicles, install a gate across
the Entrance Road at the starting (northern) end of the Brake Test Area and
other clearly-marked caution barriers so that those utilizing the Entrance Road
and other parts of the Project will not enter into the Brake Test Area during
those times that the Tenant is testing its vehicles within the Brake Test Area,
and (iii) take such other measures and actions to ensure the safety of the
public. A set of keys to the gate referenced in the preceding sentence shall be
provided to the Landlord, who, with other occupants of the Project, or in the
case of an emergency, can use that portion of the Entrance Road comprising the
Brake Test Area when the Tenant is not testing its vehicles thereon. In addition
to the requirements of Section 22 (Surrender of Tenant) as they would apply to
the Brake Test Area, at the termination of the Lease (with respect to the Brake
Test Area), the Tenant shall repave that portion of the Entrance Road comprising
the Brake Test Area. For clarification, the damage to the Entrance Road and that
portion of the Entrance Road comprising the Brake Test Area caused by the
breaking, sudden breaking and road testing of vehicles shall not be considered
“ordinary wear and tear” and the repaving of the Brake. Test Area is intended to
repair the damage to the Brake Test Area caused by the Tenant testing its
vehicles thereon.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Obstacle Course Area -  It is understood
that the use by the Tenant of the Obstacle Course Area does not include the
remaining acreage owned by the Landlord, including, in particular, but without
limitation, the storm water drainage ditch to the west of the Obstacle Course
Areas and the areas within the former pond site (which Obstacle Course Area
surrounds) and without the Obstacle Course Area which the Landlord is using for
the purpose of growing trees. In order to avoid damaging the storm water ditches
of the Project and the seedlings, trees and surface conditions of the remainder
of the Landlord’s real property (outside the 25-foot wide Obstacle Course Area),
the Tenant shall not permit anyone driving its vehicles on the Obstacle Course
Area to drive outside the Obstacle Course Area, and shall take precautions to
ensure that its employees and invitees testing its vehicles confine themselves
to the Obstacle Course Area. It shall be the sole responsibility of the Tenant
to clearly mark and delineate the boundaries of the Obstacle Course Area. The
Tenant further agrees to install gates and clearly-marked caution barriers to
ensure the safety of the public and to protect the seedlings and trees outside
the Obstacle Course Area. To allow Landlord, governmental and regulatory
personnel access to the storm water ditch and drainage system of the Project
without entering the Obstacle Course Area, promptly after signing this
Amendment, the Tenant agrees to install a gate (with lock) on the Project
property adjacent the sewer lift station on Stoney Road. The Tenant further
agrees not to (i) damage, obstruct or interfere with any of the storm water
ditches within or upon the Project and (ii) allow any debris, trash or other
items to fall or flow into the storm water ditch system (which could cause it to
clog or damage the system). Cutting, removal and damage to trees and seedlings
by Tenant or its employees or invitees (without the express prior written
permission of the Landlord) shall not be permitted and will be considered a
breach of this Lease.

 

At the termination of the Lease (with respect to the Obstacle Course Area), the
Tenant shall restore and landscape the entire Obstacle Course Area to the same
surficial condition and stability as existing at the execution of this
Amendment. For clarification and without limiting the foregoing, such
restoration and landscaping shall include leveling the surface of the Obstacle
Course Area to the same level as it exists at the execution of this Amendment,
filling-in holes and ruts with environmental clean dirt (substantially similar
to the composition and kind of dirt currently on or near the surface of the
Obstacle Course Area), reseeding with the same kind of grass currently thereon
and fertilizing the seed to permit rapid growth thereon to help prevent erosion
of the newly filled and seeded areas. All obstacles, articles and other items
installed by the Tenant within or associated with the Obstacle Course Area shall
be completely removed by the Tenant prior to such restoration and landscaping.

 

13.                                 This Amendment may be executed in several
counterparts, each of which shall be deemed an original and such counterparts
shall constitute but one and the same instrument. If this Amendment or the
signature page, as executed, is transmitted by one party to the other by

 

8

--------------------------------------------------------------------------------


 

facsimile transmission or electronically “pdf” transmission, such transmission
shall be deemed an executed original of this Amendment and of such signature.

 

14.                                 Except as modified by this Amendment, the
Lease remains unchanged.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment under
seal as of the day and year first above written.

 

 

LANDLORD:

 

 

 

AEROSPACE/DEFENSE, INC.

 

 

 

By:

/s/ M. Jerry Garfinkle

 

 

 

Its:

Assistant Secretary

 

 

 

 

 

TENANT:

 

 

 

FORCE PROTECTION INDUSTRIES, INC.

 

 

 

By:

/s/ Raymond Pollard

 

 

 

Its:

COO

 

 

 

 

 

FORCE PROTECTION, INC.

 

 

 

By:

/s/ Raymond Pollard

 

 

 

Its:

COO

 

See Attached Exhibits

 

10

--------------------------------------------------------------------------------